--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 9 day of November, 2007,

B E T W E E N:

COMMUNICATE.COM INC. a corporation incorporated under the laws of Nevada, USA

(the “Company”)

OF THE FIRST PART

- and -

MARK MELVILLE of the City of San Francisco, in the State of California,

(the “Executive”)

OF THE SECOND PART

     WHEREAS the Company and the Executive wish to enter into this agreement to
set forth the rights and obligations of each of them as regards the Executive’s
employment with the Company;

     NOW THEREFORE this agreement witnesseth that in consideration of the
premises and the terms and conditions herein contained, the parties hereto
covenant and agree with each other as follows:

1.

Definitions

     In this Agreement the following terms shall have the following meanings
respectively:

“Affiliates” has the meaning attributed to such term in the Business
Corporations Act (British Columbia) as the same is now constituted;

“Agreement” means this agreement as it may be amended or supplemented from time
to time, and the expressions “hereof, “herein”, “hereto”, ‘hereunder”, “hereby”
and similar expressions refer to this Agreement and unless otherwise indicated,
references to sections are to sections in this Agreement;

“Benefits” has the meaning attributed to such term in section 3.6;

--------------------------------------------------------------------------------

- 2 -

“Board” means the board of directors of the Company

“Business Day” means any day, other than Saturday, Sunday or any statutory
holiday in the Province of British Columbia;

Change of Control of the Company” means a transaction or a series of
transactions whereby directly or indirectly:

  (i)

any Person or combination of Persons acting jointly and in concert (other than
the Executive or a corporation controlled directly or indirectly by the
Executive) acquires beneficially a sufficient number of securities of the
Company to materially affect the control of the Company as provided below.
Without limiting the generality of the foregoing, for the purposes of this
Agreement, a Person or combination of Persons acting jointly and in concert,
holding shares or other securities in excess of the number which, directly or
following the conversion or exercise thereof, would entitle the holders thereof
to cast 35% or more of the votes attached to all shares of the Company which may
be cast to elect directors of the Company, shall be deemed to affect materially
the control of the Company, in which case the Change of Control of the Company
shall be deemed to occur on the date that is the later of the date that the
security representing one more than that required to cast 35% of the votes
attached to all shares of the Company which may be cast to elect directors of
the Company is acquired or the date on which the Persons acting jointly and in
concert agree to so act;

        (ii)

the Company shall consolidate or merge with or into, amalgamate with, or enter
into a statutory arrangement or business combination with, any other Person
(other than a corporation controlled directly or indirectly by the Executive)
and in connection therewith, all or part of the outstanding shares of the
Company which have voting rights attached thereto shall be changed in any way,
reclassified or converted into, exchanged or otherwise acquired for shares or
other securities of the Company or any other Person or for cash or any other
property and control of the Company is thereby materially affected, as provided
above in clause (i), in which case the Change of Control of the Company shall be
deemed to occur on the date of closing of the consolidation, merger
amalgamation, statutory arrangement or business combination, as the case may be;
or

        (iii)

the Company shall sell or otherwise transfer, including by way of the grant of a
leasehold interest (or one or more subsidiaries of the Company shall sell or
otherwise transfer, including without limitation by way of the grant of a
leasehold interest) property or assets aggregating more than 50% of the
consolidated assets (measured by either book value or fair market value based on
the most recent audited financial statements) of the Company and its
subsidiaries as of the end of the most recently completed financial year to any
other Person or Persons, in which case the Change of Control of the Company
shall be deemed to occur on the date of transfer of the assets representing one
dollar more than 50% of the consolidated assets;


--------------------------------------------------------------------------------

- 3 -

other than a transaction or series of transactions which involves a sale of
assets of the Company with which the Executive is involved as a purchaser in any
manner, whether directly or indirectly, and whether by way of participation in a
corporation or partnership that is a purchaser or by provision of debt, equity
or purchase leaseback financing (but excluding where the Executive’s sole
involvement with such a purchase is the ownership of an equity interest of less
than 5% of the acquirer where the acquirer is a public company) and the
Executive and Persons acting jointly and in concert with the Executive hold
securities of the acquirer which, directly, or following the conversion or
exercise thereof, would entitle the holders thereof to cast 5% or more of the
votes attached to all shares or other interests of the acquirer which may be
cast to elect directors or the management of the acquirer.

“Confidential Information” means all confidential or proprietary information,
intellectual property (including trade secrets) and confidential facts relating
to the business or affairs of the Company or any of its Affiliates;

“Disability” has the meaning attributed thereto in any disability insurance
policy carried on the life of the Executive by the Company, provided that if the
Company is not carrying such a disability policy, “Disability” means the mental
or physical state of the Executive such that the Executive has been unable due
to illness, disease or other mental or physical disability to fulfil his
obligations as an employee or officer of the Company either for any consecutive
120 day period or for any period of 180 days (whether or not consecutively) in
any consecutive 12 month period, or a court of a competent jurisdiction has
declared the Executive to be mentally incompetent or incapable of managing his
affairs;

“Effective Date” has the meaning attributed to such term in section 2.1;

“Employment Period” has the meaning attributed to such term in section 2.4;

“Just Cause” means the wilful failure of the Executive to properly carry out his
duties after notice by the Company of the failure to do so and an opportunity
for the Executive to correct the same within 60 days from the date of receipt of
such notice, or theft, fraud, dishonesty or material misconduct by the Executive
involving the property, business or affairs of the Company or the carrying out
of the Executive’s duties, or the conviction of the Executive for any criminal
offence which the Board determines in good faith would adversely affect the
Executive’s ability to perform his duties hereunder, including a conviction for
an offence which adversely reflects on the integrity or reputation of the
Executive or the Company;

“Person” includes individuals, partnerships, associates, trusts, unincorporated
organizations or a regulatory body or agency, government or governmental agency
or authority or entity however designated or constituted;

“Salary” has the meaning attributed to such term in section 3.1;

“Special Bonus” has the meaning attributed to such term in section 3.4;

“Termination Without Cause” or “Terminated Without Cause” have the meaning
attributed to such terms in section 7.3;

--------------------------------------------------------------------------------

- 4 -

2.

Employment of the Executive

2.1. To Be Chief Corporate Development Officer. The Company shall employ the
Executive, and the Executive shall serve the Company, in the position of Chief
Corporate Development Officer (“CCDO”), effective as of and from January 1, 2008
(the “Effective Date”), on the terms and conditions and for the remuneration
hereinafter set out. In such position, the Executive shall perform or fulfil
such duties and responsibilities as the Company may designate from time to time
and as are reasonably consistent with the position of a CCDO. In his capacity as
an officer and employee of the Company, the Executive shall report to the Chief
Executive Officer of the Company (“CEO”).

2.2. Performance of Duties. The Executive hereby agrees to be employed by the
Company as herein provided, shall faithfully, honestly and diligently serve the
Company and shall, subject to section 2.1 above, carry out such tasks as the
Company may from time to time request. The Executive shall (except in the case
of illness or accident) devote all of his working time and attention to his
employment hereunder and shall use his best efforts to promote the interests of
the Company.

2.3. Annual Review of this Agreement. The terms and conditions contained in this
Agreement shall be subject to annual review by the CEO and the Board,
representatives of whom shall consult with the Executive in the course of such
review. The Board and Executive will negotiate in good faith any changes to the
terms and conditions of this Agreement as are appropriate to reflect the value
of the services of the Executive to the Company and the success of the Company
in establishing and achieving business goals for the Company, provided however,
that if the Board recommends an amendment that would constitute a material
change in the remuneration or responsibilities of the Executive, with which the
Executive does not agree and the Board persists in insisting on such amendment,
the Executive will be entitled to treat such event as Termination Without Cause
and the provisions of section 7.3 shall thereby apply effective as of the date
of such amendment.

2.4. Employment Period. The Executive’s employment hereunder, subject to section
7 hereof, shall be for a five-year term and any extension thereof as agreed by
the Executive and the Company, commencing from the Effective Date (the
“Employment Period”).

3.

Remuneration

3.1. Base Salary. During the period of the Executive’s employment hereunder, the
Company shall pay the Executive a gross base salary (the “Salary”) in the amount
of $250,000 in respect of each year thereof, subject to section 3.2 below,
payable in equal instalments on the closest Business Day to the middle and the
end of each month during such year.

3.2. Cost of Living Increase The Salary shall be increased in respect of each
year during the Employment Period commencing October 1, 2008 by a percentage
equal to the percentage increase (if any) in the consumer price index, all items
for Vancouver, as published by Statistics Canada under the authority of the
Statistics Act (Canada), for the immediately preceding year.

--------------------------------------------------------------------------------

- 5 -

3.3. Bonus Remuneration. The Executive may, in respect of each year of his
employment hereunder commencing January 1, 2008, be entitled to a cash bonus of
up to 50% of his Salary for such year of employment as determined by the Board
in its sole discretion in accordance with the Company’s ongoing programmes and
objectives, which shall be paid within 30 days following the date as of when the
audited financial statements for such year have been approved by the Board.

3.4. Signing and Special Bonus. As compensation for bonuses otherwise owing to
the Executive by his previous employer which will be foregone as a result of the
Executive’s employment pursuant hereto, the Company will pay to the Executive a
signing bonus of $300,000 on or before the Effective Date. In addition, two
special bonuses in the amount of $100,000 each (together, the “Special Bonus”),
will be paid to the Executive on each of the first and second anniversary of the
Effective Date.

3.5. Stock Options. The Executive will be granted an option to purchase during
the Employment Period up to 1,000,000 common shares of the Company at the then
market price on the Effective Date which will be exercisable with respect to
333,334 shares on the first anniversary of the Effective Date and thereafter
with respect in each case to 83,333.25 shares on the last day of each successive
three-month period, provided that if the Executive is Terminated without Cause,
or is deemed to be Terminated without Cause as provided herein, or dies, all
unexercised options will thereupon become exercisable.

In addition, the Board in its sole discretion will consider each year during the
Employment Period the grant of additional options to the Executive to purchase
common shares of the Company.

3.6. Benefits. The Company shall provide to the Executive, in addition to the
Salary and any bonus remuneration, all such benefits (the “Benefits”) as it
makes available from time to time to the management and other employees of the
Company in accordance with and subject to the terms and conditions of the
applicable fund, plan or arrangement relating thereto. The Company will also in
its discretion either lease an automobile for the use of the Executive at a
monthly rental of up to $750 or provide the Executive with a car allowance of
$750 per month. In addition, the Company will pay the reasonable moving expenses
incurred by the Executive to relocate in Vancouver.

3.7. Statutory Deductions. The Company shall deduct from the Salary, any bonus
remuneration and any other payments and allowances provided for herein, all such
amounts as are required by law to be withheld and deducted at source and shall
remit the same to the required governmental authority or agency.

4.

Expenses

     The Company shall pay or reimburse the Executive for all travel (including
business class flights where applicable in accordance with the Company’s policy
from time to time) and out-of-pocket expenses reasonably incurred or paid by the
Executive in the performance of his duties and responsibilities upon
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require.

--------------------------------------------------------------------------------

- 6 -

In addition, the Company shall pay or reimburse the Executive for all reasonable
moving expenses associated with his move from San Francisco to Vancouver
including but not limited to temporary housing in Vancouver for up to six
months, moving all personal and household goods and possessions and the
transport of any motor vehicles owned by the Executive.

5.

Vacation

     The Executive shall be entitled during each year of his employment
hereunder to vacation with pay of four weeks. Such vacation shall be taken by
the Executive at such time as may be acceptable to the Company having regard to
its operations. Notwithstanding the foregoing, in the event that the Executive’s
employment is terminated pursuant to section 7, the Executive shall not be
entitled to receive any payment in lieu of any vacation to which he was entitled
and which had not already been taken by him except to the extent, if any, of the
payments in respect of vacation pay required under applicable law.

6.

Disability Insurance

     The Company will obtain and maintain disability insurance with respect to
the Executive on such terms and in such amount as are normal and reasonable in
relation to the Company and the industry in which it operates.

7.

Termination

7.1. Termination for Just Cause. The Company may terminate the employment of the
Executive hereunder at any time for Just Cause without notice and without
further obligations to the Executive, including without payment of any kind of
compensation either by way of anticipated earnings or damages of any kind.

7.2. Termination by Death. The Executive’s employment hereunder shall be
terminated upon the death of the Executive, in which case the Company shall pay
to the estate of the Executive all Salary, bonus and vacation pay earned to the
date of death but unpaid, and such Salary and bonus, plus any unpaid portion of
the Special Bonus, and shall reimburse his expenses, as would have been paid or
reimbursed to the Executive in the event of Termination without Cause.

7.3. Termination without Just Cause and without Notice. The Company may
terminate the employment of the Executive hereunder, in its sole discretion,
without notice and without Just Cause (“Termination Without Cause” or
“Terminated Without Cause”), effective immediately upon the date as of when the
Executive is advised of such termination, and in such case the Company shall:

  (a)

pay the Executive a severance allowance equivalent to the aggregate of:


  (i)

one year of the Executive’s then current Salary; and


--------------------------------------------------------------------------------

- 7 -

  (ii)

an amount equivalent to the Executive’s annualized entitlement to bonus
remuneration as provided below,

in a lump sum within two weeks following the date of such termination;

  (b)

pay to the Executive all outstanding vacation pay and any earned but unpaid
Salary up to the date of such termination within two weeks of the date of such
termination;

        (c)

reimburse the Executive for any business expenses incurred by him up to and
including the date of such termination following provision by the Executive of
applicable receipts;

        (d)

ensure that it has complied with all statutory obligations imposed by applicable
law; and

        (e)

pay the reasonable moving expenses incurred by the Executive to relocate back in
San Francisco up to a maximum of $25,000, provided that the Executive at the
time that his employment hereunder was terminated had been employed by the
Company for less than three years.

     Unless otherwise agreed with the Company, all payments on account of
Benefits shall cease and the Company shall be under no further obligation with
respect thereto upon the termination of the Executive’s employment hereunder.
For the purpose of clause (ii) of subsection 7.3(a) above, annualized
entitlement to bonus remuneration shall be equal to the arithmetic average of
the annual bonuses, excluding the Special Bonus, paid or payable to the
Executive during the three completed years prior to the year in which his
termination occurs, provided that if such termination occurs prior to the
completion of three years of the Executive’s employment hereunder, entitlement
to bonus remuneration shall be calculated, mutatis mutandis, on the basis of the
annual bonuses, excluding the Special Bonus, paid or payable to the Executive in
respect of the completed year or years, if any, prior to the year of such
termination. In addition, the Executive shall be paid the outstanding balance of
the Special Bonus, if any, which has not been paid to the Executive as of the
date of the termination of his employment hereunder.

     The payments referred to in subsection 7.3(a) above shall not be subject to
set-off or deduction as a result of the Executive obtaining alternative
employment following such termination or otherwise mitigating any damages
arising from such termination. Further, such payments are inclusive of all
statutory obligations, including statutory termination and severance payments,
which may be owed to the Executive.

7.4. Termination following a Change of Control. In the event of a Change of
Control of the Company, the Executive may elect to resign his employment by
giving written notice to the Company within 60 days following the date of
occurrence of such Change of Control of the Company, in which event the
Executive’s employment hereunder shall be deemed to have been Terminated Without
Cause by the Company and the provisions of section 7.3 shall thereby apply
effective as of the date of such notice.

--------------------------------------------------------------------------------

- 8 -

7.5. Termination Without Cause upon Disability. If the employment of the
Executive is terminated by the Company because of a Disability, the Executive
shall be deemed to have been Terminated Without Cause and the provisions of
section 7.3 hereof shall thereby apply effective as of the date of such
termination, provided that the amount payable to the Executive under subsection
7.3(a) hereof shall be reduced by an amount equal to the aggregate amount of any
disability benefits payable to the Executive under any disability insurance
carried by the Company in respect of the year immediately following the date of
such termination.

7.6. Cessation of Duties and Obligations of the Company. Unless otherwise
agreed, the Executive shall upon receiving any notice of termination of his
employment hereunder, whether or not purported to constitute prior notice,
forthwith cease to perform his duties and responsibilities and cease to attend
the Company’s premises. The Company’s obligations pursuant to this section 7
with respect to the termination of the Executive’s employment hereunder shall
commence as of the date of receipt of such notice of termination except where
otherwise provided herein.

7.7. Resignation or Retirement of the Executive. The Executive shall provide the
Company with three months prior written notice of his resignation or retirement
from the Company, except in the case of Change of Control of the Company in
respect of which section 7.4 hereof is applicable.

7.8. Material Change in Duties and Responsibilities. If there has been a
material change in the Executive’s duties and responsibilities such as he is
required to assume duties that are not consistent with, or to relinquish duties
that are consistent with, those set out in section 2.1 or a material reduction
in his annual remuneration, and such change is unacceptable to the Executive,
the Company shall be considered for all purposes of this agreement to have
delivered a notice of Termination Without Cause on the date of such change
terminating the Executive’s employment and section 7.3 hereof shall thereby
apply effective as of such date.

7.9. Deductions and Withholdings. All payments made to the Executive pursuant to
this section 7 shall be subject to applicable deductions and withholdings.

7.10. Complete Satisfaction. Compliance by the Company with its obligations
pursuant to this section 7 hereof shall constitute full and final satisfaction
of any entitlement which the Executive may have with respect to the termination
of his employment hereunder, including without limitation, any entitlement to
notice, pay in lieu of notice or severance, whether arising under contract,
statute or otherwise, and the Executive shall have no action, cause of action,
claim or demand, either under statutory or common law, against the Company or
any other Person as a consequence of such termination.

7.11. Return of Property. In the event of the termination of the Executive’s
employment hereunder for any reason, including resignation or retirement, the
Executive will immediately return to the Company all property of the Company in
his possession or under his control.

8.

Inventions, Etc.


--------------------------------------------------------------------------------

- 9 -

     The Executive agrees that any and all operational and scientific
information, including but not limited to, marketing, business plans, formulae,
processes, designs, computer software and programmes and inventions which the
Executive may conceive or make or have conceived or made in the course or
arising out of his employment with the Company (collectively, the “Works”) shall
be and are the sole and exclusive property of the Company and shall be disclosed
by the Executive to the Company. The Executive shall, whenever requested to do
so by the Company, and without any obligation on the part of the Company to pay
any royalty or other compensation to the Executive, at the Company’s expense
execute and sign any and all applications, assignments or other instruments and
do all other things which the Company may deem necessary or appropriate:

  (i)

in order to apply for, obtain, maintain, enforce or defend letters patent in
Canada or in any foreign country for any Works; or

        (ii)

in order to assign, transfer, convey or otherwise made available to the Company
the sole and exclusive rights, title and interest in and to any Works.

The Executive also agrees to waive in whole any moral rights which it may have
in any Works or any part or parts thereof.

9.

Non-Competition

     The Executive shall not during the Employment Period and the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, in any manner whatsoever including, without
limitation, either individually, or in partnership, jointly or in conjunction
with any other Person, or as an employee, principal, agent, director or
shareholder:

  (i)

be engaged in any undertaking;

        (ii)

have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in or in respect of the business of any Person;
or

        (iii)

advise, lend money to, guarantee the debts or obligations of any Person which
carries on a business;

anywhere in Canada which is the same as or substantially similar to or competes
with or would compete with the specific businesses carried on by the Company or
any of its Affiliates during the Employment Period.

     Notwithstanding the foregoing, nothing herein shall prevent the Executive
from being engaged in an e-commerce or e-media company or venture that does not
derive more than 25% of its revenue from any property, business or operation
that competes directly with any of the specific business units of the Company or
its Affiliates, nor from owning up to 5% of the issued shares of a corporation,
the shares of which are listed on a recognized stock exchange or publicly traded
on an over-the-counter market, which carries on a business which is the same as

--------------------------------------------------------------------------------

- 10 -

or substantially similar to or which competes with or would compete with the
business of the Company or any of its Affiliates.

10.

No Solicitation of Customers

     The Executive shall not, during the Employment Period and for the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, contact or solicit any designated customers of
the Company or any of its Affiliates for the purpose of selling to the
designated customers any services or products which are the same as or
substantially similar to, or in any way competitive with, the services or
products sold by the Company or any of its Affiliates during the Employment
Period. For the purpose of this section, a designated customer means a Person
who was a customer of the Company or of any of its Affiliates during some part
of the Employment Period.

11.

No Solicitation of Employees

     The Executive shall not, during the Employment Period and for the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, employ or retain as an independent contractor
any employee of the Company or any of its Affiliates or induce or solicit, or
attempt to induce, any such Person to leave his or her employment.

12.

Confidentiality

     The Executive shall not, either during the Employment Period hereunder or
at any time thereafter, directly or indirectly, use or disclose to any Person
any Confidential Information provided, however, that nothing in this section
shall preclude the Executive from disclosing or using Confidential Information,
if:

12.1. the Confidential Information is available to the public or in the public
domain at the time of such disclosure or use, without breach of this Agreement;

12.2. disclosure of the Confidential Information is required to be made by any
law, regulation, governmental authority or court; or

12.3. the Confidential Information was received by the Executive after
termination of the Employment Period from a third party who had a lawful right
to disclose it to the Executive.

13.

Remedies

     The Executive acknowledges that a breach or threatened breach by the
Executive of the provisions of sections 8 to 11, inclusive, may result in the
Company and its shareholders suffering irreparable harm which is not capable of
being calculated and which cannot be fully or adequately compensated by the
recovery of damages alone. Accordingly, the Executive agrees that the Company
shall be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.

--------------------------------------------------------------------------------

- 11 -

14.

Co-operation by Executive

     The Executive shall co-operate in all respects with the Company if the
question arises as to whether a Disability has occurred. Without limiting the
generality of the foregoing, the Executive shall authorize the Executive’s
medical doctor or other health care specialist to discuss the condition of the
Executive with the Company and shall submit to examination by a medical doctor
or other health care specialist selected by the Company, acting reasonably.

15.

Representation of Executive

     The Executive represents and warrants to the Company that he is not a party
to, or bound by, any agreement or understanding with any other Person that
precludes or restricts his ability and entitlement in any way to carry out his
duties of employment with the Company as contemplated herein, free and clear of
any claims or liabilities of whatsoever nature.

16.

Arbitration

     (a) Any dispute between the parties hereto in respect of the interpretation
of this Agreement or otherwise arising under this Agreement which cannot be
resolved by the parties acting in good faith within a period of 30 days
following the giving of a written notice by one party to the other party hereto
(the “Notice Period”) will be determined by arbitration.

     (b) If a dispute is not resolved within the Notice Period, either party
hereto may thereafter by written notice delivered to the other party hereto
demand arbitration of such dispute as herein provided.

     (c) Upon a demand for arbitration as set forth above, the parties hereto
will within 10 days from the date on which notice of the demand is given,
appoint a single arbitrator to resolve the dispute and, failing such
appointment, either party may apply to have a single arbitrator appointed by the
British Columbia International Commercial Arbitration Centre in which case the
dispute shall be arbitrated in accordance with such Centre’s Rules of Procedure.

     (d) The place of arbitration will be Vancouver, British Columbia and the
decision of the arbitrator will be final and binding upon the parties hereto.

     (e) All costs of the arbitration, other than the costs of any counsel
engaged by the Executive, will be for the account of the Company.

17.

Notices

     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be given by prepaid first-class mail, by
facsimile or other means of electronic communication or by hand-delivery as
hereinafter provided, except that any notice of termination by the Company under
section 7 shall be hand-delivered or given by registered mail. Any such notice
or other communication, if mailed by prepaid first-class mail at any time other
than during a general discontinuance of postal service due to strike, lockout or
otherwise, shall be deemed to have been received on the fourth Business Day
after the post-marked date thereof, or if mailed by registered mail, shall be
deemed to have been received on the day such mail is

--------------------------------------------------------------------------------

- 12 -

delivered by the post office, or if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the sending, or if delivered by hand shall be deemed to have been
received at the time it is delivered in person to the Executive or to the
Company at its address noted below either to the individual designated below or
to an individual at such address having apparent authority to accept deliveries
on behalf of the Company. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
section. Notices and other communications shall be addressed as follows:

  (a)

if to the Company:

       

Communicate.com Inc.
Suite 600
1100 Melville Street
Vancouver, British Columbia
V6E 4A6


(b)

if to the Executive:

     

62 Sussex Street

San Francisco, CA 94131


18.

Headings

     The inclusion of headings in this Agreement is for convenience of reference
only and shall not affect the construction or interpretation hereof.

19.

Invalidity of Provisions

     Each of the provisions contained in this Agreement is distinct and
severable and a declaration of invalidity or unenforceability of any such
provision by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision thereof.

20.

Entire Agreement

     This Agreement constitutes the entire agreement between the parties
pertaining to the subject matter of this Agreement. This Agreement supersedes
and replaces all prior agreements if any, written or oral, with respect to the
Executive’s employment by the Company and any rights which the Executive may
have by reason of any such prior agreement. There are no warranties,
representations or agreements between the parties in connection with the subject
matter of this Agreement except as specifically set forth or referred to in this
Agreement. No reliance is placed on any representation, opinion, advice or
assertion of fact made by the

--------------------------------------------------------------------------------

- 13 -

Company or its directors, officers and agents to the Executive, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement. Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.

21.

Waiver, Amendment

     Except as expressly provided in this Agreement, no amendment or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision nor shall any waiver of any provision of this
Agreement constitute a continuing waiver unless otherwise expressly provided.

22.

Currency

All amounts in this Agreement are stated and shall be paid in Canadian currency.

23.

Governing Law

     This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein.

24.

Counterparts

     This Agreement may be signed in counterparts and each of such counterparts
shall constitute an original document and such counterparts, taken together,
shall constitute one and the same instrument.

25.

Acknowledgment

The Executive acknowledges that:

25.1. the Executive has had sufficient time to review and consider this
Agreement thoroughly;

25.2. the Executive has read and understands the terms of this Agreement and the
Executive’s obligations hereunder; and

25.3. the Executive has been given an opportunity to obtain independent legal
advice, or such other advice as the Executive may desire, concerning the
interpretation and effect of this Agreement.

--------------------------------------------------------------------------------

- 14 -

     IN WITNESS WHEREOF the parties have executed this Agreement as of the day
and year first above written.

                                                                               
                                           COMMUNICATE.COM INC.           By:
/S/ C. GEOFFREY HAMPSON     Witness     )   )   ) /S/ MARK MELVILLE           
MARK MELVILLE


--------------------------------------------------------------------------------